United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Royal Oak, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0286
Issued: May 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 2, 2015 appellant, through counsel, filed a timely appeal from a July 2,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a head injury on
August 11, 2014 while in the performance of duty.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 13, 2014 appellant, then a 45-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on August 11, 2014 she sustained a head injury at work when
she hit her head on her vehicle as water threw her around.
On the Form CA-1 signed by Michael Quire, a supervisor, and by letter dated August 20,
2014 and signed by Gail Hawkins, an employing establishment human resources manager,
controverted the claim, contending that appellant did not submit any medical evidence to
establish that her claimed injury was caused or aggravated by specific employment factors. They
also contended that she did not previously mention her injury.
The employing establishment provided a timeline of events that occurred on
August 11, 2014. At 3:30 p.m. appellant called the station and stated that she needed lunch and
had six loops to finish. At 5:20 p.m. she reported to Demaris C. McCants, a closing supervisor,
that, she had to finish two loops. At 5:30 p.m. appellant went to get mail, but advised that it was
getting flooded and that “11 mile was flooded.” Between 6:30 p.m. and 8:00 p.m. she called
Mr. Quire. At 6:00 p.m. Mr. Quire followed appellant out to her route which was not flooded.
At 6:30 p.m. appellant’s loop was completed. Mr. Quire told her that she had approximately
30 minutes to deliver and she should return to the station at approximately 7:30 p.m. At 6:34
p.m. he told appellant to call Mr. McCants if she had any further problems. At 6:45 p.m.
Mr. McCants started calling her to come back to the office. Appellant did not respond.
Mr. McCants attempted to call her at least three times until 7:00 p.m. Between 7:15 p.m. and
7:30 p.m. appellant called back to the office, relating that her vehicle would not start and that a
customer was trying to help her. She did not mention that the vehicle was flooded.
Mr. McCants then called the vehicle maintenance facility (VMF). Between 7:30 p.m. and
8:30 p.m. he continued to call appellant for updates and to let her know that an employee from
VMF was on the way to help. A VMF employee picked up appellant. Mr. McCants called
appellant and instructed her to bring the mail back to the office. Appellant responded that she
could not do so and sent a picture of her vehicle submersed in water. Mr. McCants heard the
VMF employee say that if appellant opened the door then water would rush into the vehicle.
Appellant returned to the office at 9:06 p.m. Mr. McCants asked her a few questions and she did
not respond. Appellant did not state at any time that she had an accident or was injured. On
August 12, 2014 she called in sick. Appellant did not report any injury until August 13, 2014
after carrying out her entire route. She requested a Form CA-1 and was instructed to write a
statement.
The employing establishment provided appellant with an authorization for examination
and/or treatment (Form CA-16) on August 13, 2014 which was signed by Mr. Quire.
By letter dated August 22, 2014, OWCP notified appellant of the deficiencies of her
claim and afforded her 30 days to submit medical evidence and additional factual evidence.
In an undated narrative statement, appellant described the alleged August 11, 2014
incident. She related that at approximately 4:00 p.m. she called Mr. McCants to explain that she
did not feel safe to continue delivering mail under the weather conditions at that time. It was
thundering and lighting and appellant was standing in one foot of water. Mr. McCants instructed

2

her to deliver all of her mail. Appellant was told to get off the street by a police officer due to a
flash flood warning advisory. She completed her loop and returned to her van. Appellant
attempted to deliver her next loop, but was prevented from doing so by the rain storm. She
returned to her van and drove back to the station. Appellant arrived at the station at
approximately 5:15 p.m. and Mr. McCants ordered her to deliver her remaining two and one-half
loops. She refused for safety reasons. Pam Rambo, an employee, related that she did not believe
appellant’s story so she sent Mr. Quire out with appellant to verify her story and to access the
situation. Mr. Quire watched appellant wade through knee high water as she delivered her loop.
He gave her a map and told her to deliver the other two loops and not return to the station until
she was finished. Mr. Quire told appellant that she should be done by 7:30 p.m. and then he
drove away. Appellant delivered the two loops, but around 7:15 p.m. she still had packages to
deliver. She could not drive to the address because water was up to her thighs. Appellant was
walking to deliver the packages when she saw an employee wading down the street towards her.
He told her to come back in and apologized because she should not have been sent back out.
Appellant returned to her van and tried to drive away, but the water rose so high and fast that the
vehicle stalled and filled up fast with water. She used a tub to push open the van door and as
water rushed into the van she lost her balance and fell underneath the water. Appellant hit her
head against the van while flinging her arms to regain her balance. She also hit her wrist against
something hard.
In an August 14, 2014 medical report, Dr. Ashok K. Gupta, a Board-certified internist,
opined that appellant should be excused from work through August 18, 2014. He advised that
she could return to work on August 19, 2014.
An August 13, 2014 report from Henry Ford Farlane Emergency Department,
Dr. Christopher D’Angelo, a Board-certified internist, noted diagnoses of headache, cervical
strain, and wrist strain. The report also addressed appellant’s medications.
In an August 18, 2014 report, Dr. Saima Khan, a Board-certified internist, evaluated
appellant for a headache. He provided care instructions for her postconcussion syndrome. In an
August 18, 2014 letter, Dr. Khan opined that appellant should be off work through
September 1, 2014. Appellant could return to work on September 2, 2014 with no restrictions.
A September 3, 2014 duty status report (Form CA-17) from Dr. Khan provided a history of
injury that on August 11, 2014 she bumped the back of her head on a vehicle. He reiterated his
diagnosis of headache (postconcussion syndrome). Dr. Khan advised that appellant could not
work at that time.
In an August 26, 2014 letter, Anthony Redmond, a licensed master social worker, and
Roshundra Graham, a licensed social worker and a counsel, noted that appellant was under their
care for post-traumatic stress disorder (PTSD) and major depressive disorder. Mr. Redmond and
Ms. Graham provided appellant’s reactions to being trapped in a storm and flood, which caused
major problems with her ability to function and make sound decisions during her daily routine.
Appellant was found to be unable to return to work until further evaluation.
By decision dated September 23, 2014, OWCP accepted that the August 11, 2014
incident occurred as alleged. However, it denied appellant’s traumatic injury claim as it did not

3

receive medical evidence from a physician that contained a medical diagnosis causally related to
the accepted employment incident.
Appellant submitted an illegible statement regarding the alleged August 11, 2014
incident.
In a September 25, 2014 letter, Dr. Leon M. Rubenfaer, a Board-certified psychiatrist,
noted that appellant had been under his care for a serious medical condition. He further noted
that she had been totally disabled since August 11, 2014. Dr. Rubenfaer advised that appellant
could return to work on November 3, 2014 with no restrictions. In an October 1, 2014 attending
physician’s report (Form CA-20), he provided a history that on August 11, 2014 her mail truck
was caught in a flood and she was almost killed. Dr. Rubenfaer provided findings and diagnosed
PTSD. He indicated with a checkmark “yes” that the diagnosed condition was caused or
aggravated by work activity. Dr. Rubenfaer opinioned that appellant was injured while on the
job. He advised that she had been totally disabled from August 11, 2014 through the date of his
examination. Dr. Rubenfaer concluded that appellant could return to work on November 3, 2014
without restrictions.
In an October 8, 2014 Form CA-20 report, Dr. Khan provided a history that on
August 11, 2014 appellant sustained a head injury when her van flooded and she slipped and hit
her head. He provided examination findings and diagnosed PTSD, mixed headache with
components of occipital neuralgia, and rebound headache. Dr. Khan also provided an illegible
diagnosis. He indicated with a checkmark “yes” that the diagnosed conditions were caused or
aggravated by an employment activity, noting appellant’s slip and fall in a van on
August 11, 2014. Dr. Khan advised that she was totally disabled from August 13 to
September 1, 2014. Appellant could return to work on September 2, 2014.
On October 13, 2014 appellant requested an oral hearing held before an OWCP hearing
representative regarding OWCP’s September 23, 2014 decision.
In letters dated September 22 and November 25, 2014, Dr. Rubenfaer again noted that
appellant was under his care for a serious medical condition and that she had been totally
disabled since August 11, 2014. He released her to return work on November 3, 2014 and
February 1, 2015 without restrictions.
In an undated narrative statement, Mr. McCants responded to appellant’s account of the
injury. He related that she called the office at 3:30 p.m. and stated that she had loops to deliver
and lunch to take. Mr. McCants told appellant to take lunch. Appellant did not mention that the
weather was affecting her job or that she felt unsafe. She returned to the office between
5:20 p.m. and 5:30 p.m. and related that she had two more loops to deliver. Mr. McCants
responded that appellant may have to return to her route. Appellant became angry and stated that
it was raining. Mr. McCants asked Mr. Quire to go with her to complete the loops. They left at
5:50 p.m. At 6:45 p.m. Mr. McCants was instructed to call appellant to tell her to return to the
station. He called her three times, but she did not answer. Mr. McCants left appellant a message
on the third attempt. Appellant returned Mr. McCants’ call at 7:15 p.m. and related that her
vehicle would not start and that customers tried to start it. Mr. McCants dispatched assistance
from the VMF. He asked appellant if she was okay and she did not indicate that she was in

4

danger. Mr. McCants heard customers in the background talking and laughing. At 8:30 p.m.
appellant was picked up by a VMF employee. Mr. McCants asked her to retrieve the mail from
the van. Appellant responded that she could not get the mail because water would rush into the
vehicle. She sent Mr. McCants a picture of the vehicle in water. Appellant returned to the office
at 9:00 p.m. She was dry and talking on her cellphone. Mr. McCants took appellant’s keys and
said good night. Appellant did not inform him that she had been in any trouble or felt unsafe.
In a December 23, 2014 letter, the employing establishment removed appellant from
employment, effective January 23, 2015 for failure to adhere to attendance regulations.
Appellant was absent without official leave from October 27 to November 13, 2014.
During a telephone hearing held on April 28, 2014, appellant again described the
August 11, 2014 incident. She related that she feared for her physical safety when water was up
to her hips and over the door of her van. Appellant stated that the VMF employee was not
present at the time of her injury, but many customers were present as their basements and houses
had flooded. She indicated that she would obtain a statement from them regarding the incident.
Appellant maintained that she hit the back of her head when she went under water. She tried to
drive her vehicle past water, but it stalled and filled with water. Appellant tried to exit the
vehicle, but the power doors locked, the windows would not come down, and water quickly
filled the vehicle. She feared not being able to see her daughters graduate from school.
Appellant advised that she used a tub to push the van door open. Water rushed into the vehicle
and she lost her balance while getting out of it. She floated down the street when two men pulled
her out of the water. Counsel stated that appellant reported that a customer took her in and gave
her a set of dry clothes while she waited for help.
In a July 2, 2015 decision, an OWCP hearing representative affirmed the September 23,
2014 decision as modified, finding that the August 11, 2014 incident did not occur as alleged.
She found that appellant provided an inconsistent history of injury and failed to submit any
objective evidence of trauma such as, witness statements.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within applicable time limitation,
that an injury was sustained while in the performance of duty as alleged, and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, id.

5

submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.5
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his subsequent
course of action. An employee has not met his or her burden in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.6
ANALYSIS
Appellant alleged that on August 11, 2014 she sustained a head injury as she fell while
escaping her water-filled van while in the performance of duty. However, the Board finds that
there are inconsistencies in the evidence which cast serious doubt upon the validity of the claim,
and thus, the claimed employment incident did not occur as alleged.
The case record contains differing statements regarding how appellant’s alleged head
injury occurred. Appellant claimed that she was instructed to return to her route to finish
delivering mail on her loops by Mr. McCants despite a rainstorm that included thunder and
lighting. She further claimed that Mr. Quire watched her wade through knee-high water as she
delivered her loop. Appellant maintained that after delivering her loops and being advised by a
coworker to return to the station due to the rain, she returned to her van and attempted to drive
back to the station. She contended that her vehicle stalled and filled up fast with water.
Appellant further contended that she had to use a tub to open a van door to escape because the
power doors locked and the windows would not roll down. She related that water rushed into the
van and she lost her balance and fell underneath the water, causing her to hit her head and wrist.
Appellant claimed that two men pulled her out of the water and that a customer gave her dry
clothes to change into while she waited for help to arrive.
However, Mr. McCants maintained that appellant told him that she was fine and did not
indicate that she was in any danger when she called him stating that her vehicle would not start
and that customers unsuccessfully tried to start it. He further maintained that he heard customers
in the background talking and laughing. Mr. McCants noted that after a VMF employee had
picked up appellant from her loop, he asked her to retrieve the mail from the van. He related that
she responded no. Mr. McCants heard the VMF employee state that water would rush into the
4

T.H., 59 ECAB 388 (2008).

5

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

6

Betty J. Smith, 54 ECAB 174 (2002).

6

vehicle if appellant retrieved the mail. He noted that when she returned to the station, she was
dry and talking on her cellphone. Appellant did not inform Mr. McCants that she had been in
any trouble or felt unsafe on her route. Mr. Quire maintained that her route was not flooded on
August 11, 2014. The Board finds that the statements of Mr. McCants and Mr. Quire are
contrary to appellant’s allegation that she was overcome with water inside her flooded van on
August 11, 2014.
There also are no contemporaneous statements from witnesses present on appellant’s
route supporting that the August 11, 2014 incident occurred as alleged. While an injury does not
have to be confirmed by eyewitnesses to establish that an employee sustained an injury in the
performance of duty, the employee’s statement must be consistent with the surrounding facts and
circumstances and his subsequent course of action. Appellant claimed that customers witnessed
the August 11, 2014 incident, but she did not submit any statements from these witnesses.
Further, she did not submit any witness statements from the men who pulled her out of the water.
For these reasons, the Board finds that appellant has not established that the incident
occurred as alleged. Because appellant has not established that the August 11, 2014 incident
occurred, it is not necessary for the Board to consider the medical evidence.7
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds counsel’s arguments are not substantiated.
The Board notes that OWCP has not adjudicated the issue of her possible entitlement to
incurred medical expenses. The employing establishment provided appellant with a Form CA16 on August 13, 2014 that was signed by Mr. Quire. Ordinarily, the employing establishment
will authorize treatment of a job-related injury by providing him or her, a properly executed
Form CA-16 within four hours.8 Under section 8103 of FECA, OWCP has broad discretionary
authority to approve unauthorized medical care which it finds necessary and reasonable in cases
of emergency or other unusual circumstances, to be determined on a case-by-case basis.9 In
denying appellant’s claim for a traumatic injury, OWCP did not consider whether emergency
circumstances or unusual circumstances were present or whether this was a situation in which
reimbursement of medical expenses was appropriate.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

B.W., Docket No. 13-244 (issued May 13, 2013).

8

See Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical,
Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012).
9

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-469 (issued June 2, 2010); see also Federal
(FECA) Procedure Manual, id. at Chapter 3.300.3(a)(3).
10

K.G., Docket No. 10-1806 (issued April 5, 2011).

7

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a head injury
on August 11, 2014 while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 11, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

